DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Patent Trial and Appeal Board (PTAB)
	On June 1, 2022, the PTAB rendered its decision affirming the 35 U.S.C. 101 rejection of claims 1-7 and 9-19.  This is the PTAB’s second affirmance in this case.

Response to Arguments
	The Applicant argues that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.
Claim 1 is directed to the abstract idea of minimizing computational resources required by a computer implemented risk management system to compute a margin requirement in real time for a portfolio stored in a database.  Claim 1 recite(s) creating, storing, accessing, determining, grouping, assigning, and computing steps carried out by a risk processor.  The risk processor is a general purpose computer.  (See Spec. ¶ 365).  
Claim 1 falls into the category of fundamental economic practice (minimizing computational resources required by a computer implemented risk management system to compute a margin requirement in real time for a portfolio stored in a database).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 13 recites a system for minimizing computations.  Independent claim 13 mimics independent claim 1 and is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of minimizing computations.  The dependent claims are all directed gathering and analyzing data to compute a margin requirement.
	The additional steps of 
wherein an amount of memory needed to store the plurality of predefined data sets is less than an amount of memory needed to store a pre- defined data set for every unique combination of the plurality of exchange-traded products and/or positions on exchange-traded products, wherein each of the predefined data sets has an associated offset value stored in the memory in association therewith and wherein the creation of each predefined data set requires a first amount of computational effort by the risk processor; wherein computation of offsets for those products and/or positions of the portfolio which are grouped together into a single asset is avoided at the time margin requirement for the portfolio is computed, the second computational effort required by the risk processor to compute the margin requirement therefore being reduced by the first computational efforts previously expended to compute the assigned offset values for each single asset, the second computational effort thereby being less than a third computational effort required to compute the margin requirement based on all of the products and/or positions of the portfolio.

do not add more to the claim to take it out of the realm of abstraction.  Claim 1 recite(s) creating, storing, accessing, determining, grouping, assigning, and computing steps carried out by a risk processor.  The risk processor is a general purpose computer.  (See Spec. ¶ 365).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-7 and 9-19 are ineligible.
	With regard to the argument pertaining to the dissenting PTAB decision rendered on July 1, 2019, on June 1, 2022, the PTAB rendered its decision affirming the 35 U.S.C. 101 rejection of claims 1-7 and 9-19.
The Applicant relies on the Federal Circuit’s decision in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014).  In DDR Holdings, the Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257.  The Court when on to state, “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Id.  Therefore, the present claims are not similar to DDR Holdings.
With regard to the arguments pertaining to Berkheimer, the Examiner did not argue that the functions are well-understood, routine, or conventional.  Therefore, Berkheimer is inapplicable.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Claim 1 is directed to the abstract idea of minimizing computational resources required by a computer implemented risk management system to compute a margin requirement in real time for a portfolio stored in a database.  Claim 1 recite(s) creating, storing, accessing, determining, grouping, assigning, and computing steps carried out by a risk processor.  The risk processor is a general purpose computer.  (See Spec. ¶ 365).  
Claim 1 falls into the category of fundamental economic practice (minimizing computational resources required by a computer implemented risk management system to compute a margin requirement in real time for a portfolio stored in a database).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 13 recites a system for minimizing computations.  Independent claim 13 mimics independent claim 1 and is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of minimizing computations.  The dependent claims are all directed gathering and analyzing data to compute a margin requirement.
	The additional steps of 
wherein an amount of memory needed to store the plurality of predefined data sets is less than an amount of memory needed to store a pre- defined data set for every unique combination of the plurality of exchange-traded products and/or positions on exchange-traded products, wherein each of the predefined data sets has an associated offset value stored in the memory in association therewith and wherein the creation of each predefined data set requires a first amount of computational effort by the risk processor; wherein computation of offsets for those products and/or positions of the portfolio which are grouped together into a single asset is avoided at the time margin requirement for the portfolio is computed, the second computational effort required by the risk processor to compute the margin requirement therefore being reduced by the first computational efforts previously expended to compute the assigned offset values for each single asset, the second computational effort thereby being less than a third computational effort required to compute the margin requirement based on all of the products and/or positions of the portfolio.

do not add more to the claim to take it out of the realm of abstraction.  Claim 1 recite(s) creating, storing, accessing, determining, grouping, assigning, and computing steps carried out by a risk processor.  The risk processor is a general purpose computer.  (See Spec. ¶ 365).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-7 and 9-19 are ineligible.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest NPL is “Exchange-traded funds not for everyone
WL Dellva - Journal of Financial Planning, 2001 - search.proquest.com.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691